DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 4-20) in the reply filed on November 11th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-3 withdrawn from further consideration by the examiner, 37 CFR. 1.142(b), as being drawn to non-elected invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compliant electronic component interconnection including a plurality of columns of conductive particles held in an insulating matrix.
Claim Objections
Claims 4, 7, 8, 12, 16, and 17 are objected to because of the following informalities:  
In claim 4, lines 3-4, “the matrix” should be --the insulating matrix--.
In claim 4, line 4, “a top particle” should be --a top conductive particle--.
In claim 7, line 1, “the composite” should be --the anisotropic conductive composite--.
In claim 8, line 1, “the composite” should be --the anisotropic conductive composite--.
In claim 12, lines 4-5, “the matrix” should be --the insulating matrix--.
In claim 12, line 4, “a top particle” should be --a top conductive particle--.
In claim 16, line 1, “the composite” should be --the anisotropic conductive composite--.
In claim 17, line 1, “the composite” should be --the anisotropic conductive composite--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 5, 7, 8, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (U.S. Patent 5,509,815).
In re claim 4, Jin discloses a connector for coupling an electronic component 94 having an external connector pad 92 to another structure 93 (see col. 5, lines 48-54 and figs. 7-10), comprising: an anisotropic conductive composite comprising a plurality of separate columns of conductive particles 71 held in an insulating matrix 73 (see col. 5, lines 5-25 and figs. 7-10), with a top particle exposed to a surface of the matrix 73, wherein at least the top particle is coated with a metal 72 that can permanently bond to the connector pad 92 of the electronic component 94 (see figs. 7-10).

    PNG
    media_image1.png
    462
    853
    media_image1.png
    Greyscale

In re claim 5, as applied to claim 4 above, Jin discloses wherein the metal that can permanently bond to the connector pad 92 of the electronic component 94 comprises solder 72 (see col. 5, lines 48-54 and figs. 7-10).
In re claim 7, as applied to claim 4 above, Jin discloses wherein the composite is an adhesive (see col. 5, lines 5-26).
In re claim 8, as applied to claim 4 above, Jin discloses wherein the composite is flexible (see col. 5, lines 5-26).
In re claim 12, Jin discloses an electronic assembly, comprising: an electronic component 94 having an external connector pad 92 (see col. 5, lines 48-54 and figs. 7-10); an anisotropic conductive composite comprising a plurality of separate columns of conductive particles 71 held in an insulating matrix 73, with a top particle exposed to a surface of the matrix (see col. 5, lines 5-26 and figs. 7-10), wherein at least the top particle is coated with a metal 72 that can permanently bond to the connector pad 92 of the electronic component 94, and wherein the metal 72 of the top particle of the column of the anisotropic conductive composite is bonded to the connector pad by reflowing, or the metal of the top particle of the column of the anisotropic conductive composite is bonded to the connector pad by sintering (see col. 5, lines 5-46 and figs. 7-10).
In re claim 13, as applied to claim 12 above, Jin discloses wherein the metal 72 that can permanently bond to the connector pad of the electronic component comprises solder (see col. 5, lines 5-26).
In re claim 16, as applied to claim 12 above, Jin discloses wherein the composite is an adhesive (see col. 5, lines 5-26).
In re claim 17, as applied to claim 12 above, Jin discloses wherein the composite is flexible (see col. 5, lines 5-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent 5,509,815) in view of Simpson (U.S. Pub. 2008/0311378).
In re claims 6, 14, and 15, as applied to claims 4 and 12 above, respectively, Jin is silent to wherein the metal that can permanently bond to the connector pad of the electronic component comprises copper or silver.
However, Simpson discloses in a same field of endeavor, a connector for coupling an electronic component having an external connector pad to another structure including, inter-alia, an anisotropic conductive composite and a metal that can permanently bond to the connector pad of the electronic component comprises copper or silver (see paragraph [0023]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique of Simpson into the connector of Jin in order to have the metal that can permanently bond to the connector pad of the electronic component comprises copper or silver because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent 5,509,815) in view of Odawara et al. (U.S. Pub. 2012/0097313).
In re claims 9-11 and 18-20, as applied to claims 4 and 12 above, respectively, Jin is silent to wherein the anisotropic conductive composite is provided in sheets or a reel, wherein the anisotropic conductive composite comprises one or more cutouts, and wherein the anisotropic conductive composite is carried by a frame.
However, Odawara discloses in a same field of endeavor, a connector for coupling an electronic component having an external connector pad to another structure, including, inter-alia, an anisotropic conductive composite (ACF), wherein the anisotropic conductive composite is provided in sheets or a reel 32 (see paragraph [0062] and figs. 1-7), wherein the anisotropic conductive composite comprises one or more cutouts 31a (see paragraph [0066] and figs. 1-7), and wherein the anisotropic conductive composite is carried by a frame 3 (see paragraph [0062] and figs. 1-7).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique of Odawara into the connector of Jin in order to enable wherein the anisotropic conductive composite is provided in sheets or a reel,  wherein the anisotropic conductive composite comprises one or more cutouts, and wherein the anisotropic conductive composite is carried by a frame to be formed because in doing so would allow the anisotropic conductive composite length to be increased without increasing the size of the whole device so that the working efficiency can be improved (see paragraph [0006] of Odawara).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marsanne et al. 		U.S. Patent 8,907,692	Dec. 9, 2014.
Weiss et al.		U.S. Patent 8,870,579	Oct. 28, 2014.
Nobile et al.		U.S. Patent 8,398,418	Mar. 19, 2013.
Cornell			U.S. Patent 7,033,184	Apr. 25, 2006.
Brindle et al.		U.S. Patent 6,574,114	Jun. 3, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892